        Case 3:17-cv-05517-EMC Document 173 Filed 03/28/19 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                      CIVIL MINUTES


Date: March 28, 2019            Time: 1:35 – 2:10 =            Judge: EDWARD M. CHEN
                                      35 Minutes

Case No.: 17-cv-05517-EMC       Case Name: Sinco Technologies Pte Ltd v. Sinco Electronics
                                (Dongguan) Co. Ltd., et al


Attorney for Plaintiff: Lael Andara
Attorney for Defendant: Jeffrey Fazio

Deputy Clerk: Angella Meuleman                        Court Reporter: Belle Ball

                                      PROCEEDINGS

[143] Motion to Amend/Correct – held.

Status Conference - held.

                                         SUMMARY

Response due in one week as stated on the record. Matter taken under submission. Parties to
discuss dismissal of the state case, and stipulation to preliminary injunction as a condition of
amendment of federal complaint.

Further Status Conference set for May 30, 2019 at 10:30 a.m. Joint Status Report due May 23,
2019.
